        Case 7:20-cv-06101-PMH
Case 7-20-cv-06101-PMH          Document
                          Document       30 inFiled
                                   28 Filed    NYSD 08/23/21 Page 1 ofPage
                                                      on 08/03/2021    3   1 of 3




                             Law Offices of Adam J. Roth
112 Madison Avenue, 6th Floor                                              (212) 922 - 3741
New York, New York 10016                                                   (212) 253 – 4157
www.loajr.com                                                              ajr@loajr.com


Via ECF

Honorable Philip M. Halpern                                       August 3, 2021
United States District Court
Southern District of New York
300 Quarropas St.                                 Re: Atkinson v. Trail, et al.
White Plains, New York 10601                      Docket No.: 20-cv-06101

Dear Honorable Sir:                        Application GRANTED. The Court construes Plaintiff's letter-
                                           motion (Doc. 28) as a motion pursuant to Fed. R. Civ. P.
                                           37(a) to compel Defendant Trail to properly execute and have
       As you may know, my office represents     the plaintiff
                                           notarized a 160.50 in    the above-captioned
                                                                 release                     matter.
                                                                          for his sealed criminal  records in
                                           connection with Indictment No. DA00975-18, and grants
Please accept this correspondence as plaintiff’s
                                           same.request   for a the
                                                  On its face,   pre-motion
                                                                     request isconference
                                                                                 within the scope
                                                                                              for of
                                           permissible discovery under Fed. R. Civ. P. 26(b)(1).
                                           Defendant
permission to make a motion pursuant to Federal    RuleTrail has failed
                                                         of Civil        oppose37(a)(1),
                                                                    Procedure     this application
                                                                                             or an or set forth
                                                                                                   order
                                           any argument against the requested disclosure.
compelling Defendant Trail to sign a 160.50 release for his sealed records.
                                          Accordingly, Defendant Trail is directed to provide access to
                                               the subject sealed criminal records to Plaintiff by properly
                                          executing
        On July 13, 2021, my office contacted       and having
                                              defendant        notarized
                                                        Garth Trail      the release
                                                                     to request      annexed
                                                                                 access to his to this
                                               application as Exhibit F (Doc. 28-6) and returning it to
                                            Plaintiff's
sealed criminal records pertaining to Indictment   No.counsel within seven
                                                        DA00975-18.        days of
                                                                       Annexed     the date
                                                                                hereto      of this Order.
                                                                                        as Exhibit   A
                                         The Clerk of Court is respectfully requested to mail a copy of
are records from the Westchester County Clerk’s Office. Defendant Trail refused to comply with
                                               this Order to pro se defendant Trail.

said request and I informed him that my office would be making a motion to this Court. Annexed
                                          SO ORDERED.

                                           _______________________
hereto as Exhibits B and C are certifications of good faith. As such, with the permission of this
                                              Philip M. Halpern
Court, plaintiff will move for an order       United States
                                           compelling       District
                                                      defendant      Judge
                                                                  Garth  Trail    to provide my office
                                               Dated: White Plains, New York
access to sealed records.                             August 23, 2021

        Pursuant to F.R.C.P. 37(a)(1), “a party may move for an order compelling disclosure or

discovery.” Fed. R. Civ. P. 37. “In federal actions, discovery should be broad, and all relevant

materials which are reasonably calculated to lead to the discovery of admissible evidence should
        Case 7:20-cv-06101-PMH
Case 7-20-cv-06101-PMH          Document
                          Document       30 inFiled
                                   28 Filed    NYSD 08/23/21 Page 2 ofPage
                                                      on 08/03/2021    3   2 of 3



be discoverable.” Fountain v. City of NY, 2004 U.S. Dis. LEXIS 7539, *3 (S.D.N.Y. May 3,

2004).

         It is well established that mutual knowledge of all relevant facts is essential to proper

litigation. Hickman v. Taylor, 329 US 495, 507 (1947). Parties may seek liberal discovery on

any matter reasonably calculated to lead to admissible evidence. Fed. R.Civ.P.26(b)(1). The

Court may consider several factors in determining whether discovery on an issue is appropriate

including (1) importance of the issues at stake; (2) the importance of the proposed discovery in

resolving those issues; (3) the amount in controversy; and (4) the parties resources. The party

resisting discovery bears the burden of clarifying and explaining why its objections are proper.

Bass v. Grottoli, 1996 U.S. Dist. LEXIS 11531, 7-8 (S.D.N.Y 1996 J. Reice-Buchwald)

         In the instant matter, defendant Trail’s sealed records pertaining to his prosecution and

guilty plea to the underlying sexual assault and rape claims are highly relevant to plaintiff’s

claims. Specifically, (1) the discovery is central to the case; (2) the discovery goes directly to

several issues in the case; (3) the amount in controversy is significant, and (4) although Mr. Trail

has extremely limited means, all that is required is that he sign a document and get it notarized.

Therefore, the plaintiff is clearly entitled to this information.

         Annexed hereto as Exhibit D is a press release from the Westchester District Attorney’s

Office detailing his plea. Plaintiff requires access to these criminal records to continue pursuing

her civil claim. Mr. Trail has refused to provide a signed 160.50 and should be compelled to do

so. In good faith, this office sent Mr. Trail a letter annexed hereto as EXHIBIT E along with a

160.50 annexed as EXHIBIT F and advised that this office would seek this court’s permission to

make a motion to compel his signature. Mr. Trail did not provide his signature.
        Case 7:20-cv-06101-PMH
Case 7-20-cv-06101-PMH          Document
                          Document       30 inFiled
                                   28 Filed    NYSD 08/23/21 Page 3 ofPage
                                                      on 08/03/2021    3   3 of 3



        Therefore, plaintiff seeks a pre-motion conference with this Honorable Court, or in the

interest of judicial economy, for an Order pursuant to F.R.C.P. 37(a)(1) compelling defendant

Trail to provide access to these sealed records. We thank the Court for its time and consideration

in this matter.



                                                            Respectfully,



                                                                            /s/
                                                            Adam J. Roth

CC:

Garth Trail
1714 Crotona Park East, Apt. 1A
Bronx, New York 10460
